Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. US 2012/0107081 in view of Donoso et al. US 6517130.

    PNG
    media_image1.png
    363
    387
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    225
    386
    media_image2.png
    Greyscale

Furuta discloses a vacuum suction device comprising: at least one vacuum generating structure (Fig. 1), wherein each of the at least one vacuum generating structure comprises a solenoid valve (not shown, ¶0044) and a connecting pipe (37) to the solenoid valve; at least one suction head (3) comprising: a positioning block (32) and a suction nozzle (5); and at least one transfer arm (1) wherein each of the at least one transfer arm is provided with a suction head, and the at least one transfer arm is configured to transfer the workpiece sucked by the suction head to a target position; wherein the connecting pipe extends through both the at least one transfer arm (1) and the positioning block (32) and is open to a through hole in the positioning block so that the suction nozzle sucks or releases a workpiece from a side away from the at least one transfer arm by applying or releasing a vacuum in the through hole; when the workpiece is sucked by the suction nozzle, the workpiece abuts against the first surface of the positioning block

    PNG
    media_image3.png
    478
    1178
    media_image3.png
    Greyscale

Furuta does not specify wherein the positioning block and nozzle have all the claimed structure.  However, Donoso teaches at least one vacuum generating structure (vacuum pump 422 [6:23]); and at least one suction head (flexible suction cup 406 [5:46]), each of the at least one suction head comprising:
a positioning block (position reference structure 404 [5:46]), wherein the positioning block has a first surface (reference surface 412 [5:48-49]) and a second surface opposite to the first surface (where structure 404 meets surface 414 [5:46-51], see Annotated Donoso Figure 5, below), the positioning block defines a through hole extending through the first surface and the second surface (“vacuum port 408 extends through… the position reference structure 404” [6:19-21]), the first surface defines an accommodating groove (recess 416 [7:21]) open to the through hole (recess 416 is part of structure 404 which has through hole for vacuum port 408 [7:21, 6:19-21]), the accommodating groove has a bottom wall away from the first surface (“the base portion of the flexible suction cup mounts to a wall of recess 416” [7:23-24], see Annotated Donoso Figure 5, below), the bottom wall defines a first opening aligned with the through hole (recess 416 is part of structure 404 which has through hole for vacuum port 408 [7:21, 6:19-21]); and
a suction nozzle (flexible suction cup 406 [5:49]) at least partially accommodated in the accommodating groove (“the base portion of the flexible suction cup mounts to a wall of recess 416” [7:23-24]), wherein the suction nozzle has a bottom portion fixed on the bottom wall (“the base portion 424 of the flexible suction cup mounts to a wall of recess 416” [7:23-24], see Annotated Donoso Figure 5, below) and a side portion connected to the bottom portion (cup portion 426 [6:31] directly connected to bottom portion, see Annotated Donoso Figure 5 below), the side portion defines a second opening protruding from the accommodating groove (“suction mount surface contacts the substrate before the reference surface 412” [7:49-50], see Annotated Donoso Figure 5, below);
wherein each of the at least one vacuum generating structure is open to the through hole of at least one suction head (vacuum port 408 extends through the bottom of the flexible suction cup 406 [6:19-21] and vacuum port 408 is in communication with vacuum pump 422 [6:21-23]), so that the suction nozzle sucks or releases a workpiece by applying or releasing a vacuum in the through hole (“the vacuum pump 422 creates a vacuum between the interior surface of the suction cup 406 and the substrate 38” [7:58-61]);
when the workpiece is sucked by the suction nozzle, the workpiece abuts against the first surface of the positioning block (“the vacuum created between a substrate 38 and the flexible suction cup 406 deforms the suction cup… until the substrate abuts with the reference surface 412” [8:1-5]).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the suction heads of Furuta with the suction heads as taught by Donoso as an alternative suction head structure for securing and releasing a workpiece to and from a transfer arm for conveying a workpiece.
As for claim 2, the modified Furuta teaches the side portion of the suction nozzle (Donoso, cup portion 426 [6:31]) and the bottom portion of the suction nozzle (Donoso, base portion 424 [6:31]) intersect to form an obtuse angle (see Annotated Donoso Figure 5, above).
As for claim 3, the modified Furuta teaches a material of the suction nozzle is a flexible and deformable material (Donoso, “suction cup is formed of… an elastomeric material” [6:33]).
As for claim 4, the modified Furuta teaches wherein the material of the suction nozzle is silicone or rubber (Donoso, “suction cup is formed of… silicon rubber” [6:33-34]).
As for claim 7, the modified Furuta teaches wherein the suction head is detachably attached to the transfer arm (pad stopper 32, is “contained” and “secured” not permanently fixed in the recess of transfer arm 1, ¶0043).
As for claim 8, the modified Furuta teaches wherein each of the at least one transfer arm (1) is provided with a plurality of the suction heads (Furuta, 3, Fig. 2A), and a distance between any two adjacent ones of the plurality of the suction heads is equal (Furuta, Fig. 2a).
As for claim 9, the modified Furuta teaches wherein the vacuum suction device comprises a plurality of the transfer arms (1), and the plurality of the transfer arms is capable of being shifted synchronously (via robotic arm, Fig. 1) to keep relative positions of the plurality of the transfer arms unchanged.
As for claim 10, the modified Furuta teaches wherein the plurality of the transfer arms (1) is arranged in parallel, and a distance between any two adjacent ones of the plurality of the transfer arms is equal (Fig. 1, 2A).
As for claim 11, the modified Furuta teaches wherein each of the at least one vacuum generating structure opens to the through hole of the suction head on one of the at least one transfer arm (Fig. 4a, 4b, 5a, 5b, 6a, 6b, 7a, 7b, 8).
As for claim 12, the modified Furuta teaches wherein the side portion extends beyond the first surface of the positioning block (“suction mount surface contacts the substrate before the reference surface 412” [7:49-50], see Annotated Donoso Figure 5, above).

    PNG
    media_image4.png
    354
    528
    media_image4.png
    Greyscale
As for claim 13, the modified Furuta teaches wherein (Donoso, base portion 424 [6:31]) is a flat plate (see Annotated Donoso Figure 5, above), and the side portion (Donoso, cup portion 426 [6:31]) is curved in an arc shape (see Donoso Fig. 4, below).
Regarding Claim 14, the modified Furuta teaches the bottom portion (Donoso, base portion 424 [6:31]) being substantially circular (see Donoso Fig. 4, above).
Regarding Claim 15, the modified Furuta teaches the accommodating groove (Donoso, recess 416 [7:21]) having a side wall connected to the bottom wall (Donoso, connected via position reference structure 404, see Annotated Donoso Figure 5, above), and the side wall has a constant height (Donoso, height is constant in cross-section view, see Annotated Donoso Figure 5, above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723